[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Federal Deposit Insurance Company (FDIC) moved on June 6, 1995 to reopen a judgment entered by this court on June 7, 1994 in order to have itself substituted as party plaintiff and to allow it to file a motion for a deficiency judgment against the defendant.
The procedural facts are as follows: The court entered a judgment in favor of the plaintiff Bank of Hartford, Inc. on January 7, 1994, setting the law day for June 8, 1994 as a result of the defendant waiving any right CT Page 9079 of appeal. The Bank of Hartford was judicially declared insolvent on June 10, 1994 and the FDIC appointed its receiver. Pursuant to 12 U.S.C. § 1821(d)(12) a stay was invoked on all actions pending against The Bank of Hartford until September 8, 1994.
FDIC moved on August 10, 1994 to be substituted as party plaintiff. The motion was marked nonarguable but was never acted upon by the court. On December 30, 1994, FDIC reclaimed the motion and on January 17, 1995 the court denied the motion on the ground the FDIC had to move to reopen the judgment before FDIC could be substituted. FDIC filed this motion on June 7 to reopen the judgment and allow FDIC to be made party plaintiff in order to file a motion for a deficiency judgment.
Practice Book § 326 provides that a civil judgment may not be reopened unless a motion for that relief is filed within four months of the judgment's entry. FDIC's motion in this case is filed well after that time period and this court lacks jurisdiction to grant it.
Accordingly, the motion is denied.
Robert Satter State Judge Referee